Citation Nr: 0412226	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C. 
§ 1151 for dental trauma.

2.  Entitlement to disability compensation under 38 U.S.C. 
§ 1151 for back injury.

3.  Entitlement to disability compensation under 38 U.S.C. 
§ 1151 for headaches or on a direct service connection basis.

4.  Entitlement to service connection for a back condition on 
a direct basis or as secondary to service-connected right 
knee disability.

5.  Entitlement to service connection for bilateral hip 
conditions on a direct basis or as secondary to service-
connected right knee disability.

6.  Entitlement to an increased rating for a right knee 
injury with chondromalacia and internal derangement, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1975 to February 
1977.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  Appellate review of 
all issues perfected for appeal is deferred, because the 
necessary development is pertinent to all issues.

The veteran's April 1999 informal claim sought service 
connection for a "right" [sic] knee condition secondary to 
his service-connected knee condition.  He was and continues 
to be, however, service-connected for the right knee.  
Assuming he intended the left knee, the claim is 
unadjudicated.  It is referred to the RO for appropriate 
action.




REMAND

The VA medical records in evidence in this appeal appear 
incomplete.  Additional records seem likely to exist and the 
RO should acquire them.  38 C.F.R. § 3.159(c)(2) (2003).  The 
RO adjudicated entitlement to an in creased rating for a 
service-connected right knee disability without examining the 
veteran's right knee.  The last report of examination of the 
right knee for compensation purposes was in May 1982.  
Current examination is necessary.  38 C.F.R. § 3.159(c)(4) 
(2003).

The veteran asserts that after having blood drawn on December 
6, 1993, he told the VA phlebotomist that he felt light 
headed, but the phlebotomist let him leave.  He asserts that 
this was a breach of a standard of care, which resulted in 
injury for which VA is culpable.

The veteran's claims file contains no contemporaneous report 
from the phlebotomist who drew his blood that day, or from 
any hospital incident report.  The fact of the veteran's fall 
and loss of teeth from dental trauma is not disputed in this 
case.  It seems likely that such an incident would result in 
a contemporaneous report from the personnel most immediately 
involved.

The earliest contemporaneous VA record in the claims file is 
a December 6, 1993, medical record, apparently the emergency 
room admission report, and a clinical record of the same date 
including a history of present illness, which reported that 
the veteran gave five vials of blood, got up, walked to the 
elevator, felt lightheaded and other symptoms, and passed out 
on the floor.  Neither record indicates the veteran felt 
lightheaded coincident with having blood drawn, as the 
veteran now alleges.  A dental service report dated January 
7, 1994, reported that the veteran felt weak after blood was 
drawn, and he was kept in the lab until he felt better, then 
he left and shortly thereafter "passed out" and fell.  The 
source of this information is not identified.  In light of 
the factual dispute, which is central to any subsequent 
question of breach of standard of care, the RO should make a 
further request for all contemporaneous reports.

The veteran filed a claim in April 1999 for an increased 
rating for his service-connected "knee condition," without 
identifying which knee, and for service connection for his 
back, both hips and "right [sic] knee" as secondary to the 
service-connected knee condition.  Service connection was 
then and still is in effect for disability of his right knee.  
In June 1999, he filed the section 1151 claims at issue.

In July 1999 rating decision, the RO adjudicated six issues: 
entitlement to disability compensation for dental trauma, for 
back injury, and headaches pursuant to 38 U.S.C. § 1151, 
entitlement to direct service connection for a back condition 
and for bilateral hip conditions, and entitlement to an 
increased rating greater than 10 percent for service 
connected right knee injury.  The RO noted, of the erroneous 
claim for secondary service connection for the "right" 
knee, that it was already service connected, thus there was 
no basis for the claim.  The RO adjudicated the veteran's 
other secondary service connection claims as for direct 
service connection, but did not adjudicate entitlement to 
secondary service connection for the back and bilateral hips.  
By letter of July 28, 1999, the RO notified the veteran of 
the July 1999 rating, enclosing a copy of the rating action 
with the letter.

The veteran filed a notice of disagreement (NOD) in September 
1999, and indicated his desire to appeal from the RO's denial 
regarding all six disabilities.  The veteran, however, stated 
his disagreement in terms of compensation under section 1151, 
secondary service connection for back and bilateral hips, and 
increased rating for the right knee.

In September 2000, the RO issued a Statement of the Case 
(SOC) addressing four issues: entitlement to disability 
compensation for dental trauma and for back injury pursuant 
to under 38 U.S.C. § 1151, entitlement to service connection 
for headaches, and entitlement to increased rating for 
service-connected right knee.  The SOC addressed the 
headaches as a direct service connection claim.  Regarding 
the veteran's knees, it is unclear what became of the 
confusion over "right" versus "left" and increased rating 
versus service connection.  The SOC stated that a decision on 
the evaluation of the right knee was deferred pending 
examination, but the rating decision had denied an increased 
rating for the service-connected right knee.  If the RO had 
planned further examination of the right knee and subsequent 
readjudication, neither has occurred.  If the RO meant to 
defer action on a pending claim for secondary service 
connection for the left knee, it has not acted on such 
intent, and that matter is referred to the RO for appropriate 
action.  See Introduction, supra. 

The September 2000 SOC was unresponsive to the veteran's NOD 
and did not provide him the proper information to allow him 
to present oral or written argument to the Board or to assert 
his right to appeal the issues he identified in his NOD as 
required in 38 C.F.R. § 19.29.  It addressed claims the 
veteran had not made.  It failed to address claims he had 
made.  It failed to report adjudications the RO had made.  It 
omitted laws and regulations pertinent to the increased 
rating claim that the July 1999 rating claim had adjudicated.  
The SOC must include the elements mandated by law for each 
decision with which the claimant disagrees.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002) (required elements of an SOC).

A notice of disagreement with a failure to adjudicate a claim 
is nonetheless a notice of disagreement.  Isenbart v. Brown, 
7 Vet. App. 537 (1995); 38 U.S.C.A. § 7105(d) (West 2002).  
In September 1999, the veteran filed a valid NOD with the 
July 1999 rating decision's failure to decide his secondary 
service connection claims.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

The Board's review on appeal must address all claim 
reasonably raised in the record on appeal.  See Douglas v. 
Derwinski, 2 Vet. App. 235 (1992); EF v. Derwinski, 1 Vet. 
App. 324 (1991).  The Board will now consider all benefits 
the veteran has claim under all theories of entitlement he 
has claimed or the RO has adjudicated.

A November 2002 letter provided the veteran notice of 
information and evidence necessary to substantiate his claims 
for compensation for back injury, headaches, dental trauma, 
[another] back disability and hips disability.  The notice, 
however, 


informed the veteran of information and evidence necessary to 
substantiate a claim for service connection, not a claim 
under 38 U.S.C. § 1151.  It seems reasonable that the notice 
required by the VCAA, 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), inform of the information and 
evidence necessary to substantiate the claim the claimant 
made.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be informative about 
the information and evidence necessary to 
substantiate the actual claims at issue.

2.  The RO should obtain from the veteran 
the names and addresses of any and all 
medical care providers, VA and non-VA, 
who have treated him for his right knee 
disability since May 1982.  After 
securing the necessary release(s), the RO 
should obtain these records, including, 
but not limited to, complete clinical and 
outpatient treatment records, notes, 
consultation reports, medications, 
imaging, procedures, and emergency room 
reports.

3.  Schedule the veteran for a VA examination 
of the right knee to determine current 
pathology and degree of disability.  Provide 
the examiner with the claims file.  The 
examiner should review the veteran's claims 
folder in conjunction with the examination.  
All necessary tests and studies should be 


conducted.  The examiner should fully describe 
the disability symptoms and impairment of the 
veteran's right knee.  The 
examiner should note the presence or absence 
of instability and/or subluxation of the right 
knee, and if present, its degree of severity.  
Range of motion testing and assessments of 
functional impairment due to pain on motion 
and use must be included.  If there is 
functional impairment due to pain, an 
assessment of the degree of impairment should 
be provided.  The examiner should describe 
whether pain significantly limits functional 
ability during flare-ups or when the right 
knee is used repeatedly.  

4.  Request from the appropriate 
custodian of VA medical records all 
contemporaneous reports related to the 
veteran's fall and injury at Bay Pine VA 
Medical Center on December 6, 1993.  The 
request should encompass any 
contemporaneous medical or incident 
report by the phlebotomist who drew the 
veteran's blood that day, and any 
incident or accident report created for 
administrative or any other purpose than 
medical treatment.

5.  Readjudicate the claims for 
disability compensation for dental 
trauma, a back condition, and headaches 
pursuant to 38 U.S.C. § 1151; service 
connection for headaches, back and 
bilateral hip conditions on a direct 
basis, service connection for back and 
bilateral hip conditions as secondary to 
service-connected right knee disability; 
and increased rating for service-
connected right knee disability.



6.  Taking care to distinguish those 
issues previously the subject of an SOC 
from those never addressed in an SOC, 
38 C.F.R. § §19.26, 19.29, 19.31 (2003), 
unless the claim is granted in full, 
issue to the veteran and his 
representative:
?	A statement of the case addressing 
the issues of compensation for 
headaches pursuant to 38 U.S.C. 
§ 1151; service connection for a 
back condition and bilateral hip 
conditions secondary to service-
connected right knee condition, and 
increased rating for service-
connected right knee disorder.
?	An SSOC addressing compensation for 
dental trauma and back condition 
pursuant to 38 U.S.C. § 1151 and 
direct service connection for 
headaches, back, and bilateral hip 
conditions.
Afford a reasonable time to respond.  
Make clear that issues set forth on an 
SOC require submission of VAF 9 to 
continue appellate review.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




